Citation Nr: 0124658	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  00-17 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to June 1971 
and active duty for training from January 1977 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO).  The decision denied service connection 
for a cervical spine disorder.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran's degenerative joint disease of the cervical 
spine was not present until many years after separation from 
service and is not related to service.


CONCLUSION OF LAW

Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by service, and osteoarthritis of 
the cervical spine may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
and complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records from the period of active duty for training, 
a VA examination report, the veteran's VA and private medical 
treatment records, and the veteran's statements and 
testimony.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
service connection for a degenerative joint disease of the 
cervical spine.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The veteran was involved in an automobile accident in 
February 1977.  He reportedly was suffering from whiplash.  
The veteran's October 1977 separation exam noted that there 
was no limitation of strength or neck motion.  An examiner's 
note indicated that the veteran had been treated for his 
February 1977 injury with physical therapy and made a full 
recovery.

After service, in November 1983, the veteran underwent a 
bilateral C 4-5, right C5-6 microcervical foraminotomy.  It 
was noted that he had previously been seen a year earlier for 
an L4-5 intervertebral disc herniation.  The veteran now 
presented with foraminal osteophytosis with bilateral C5 and 
right C6 cervical radicular pain syndrome.  The report noted 
that the veteran's condition had been smoldering for several 
years.  

In December 1985, the veteran underwent a bilateral C5-6, 
left C6-7 microcervical foraminotomy.  The surgeon's report 
noted that the veteran had relatively advanced cervical 
degenerative disk disease and progressing cervical spine 
osteoarthritic disease.

X-rays were taken at VAMC Albuquerque in February 2000.  The 
x-ray report indicated significant degenerative disk changes 
at C4-5, 5/6 and C6-7 levels.  There were associated 
hypertrophic changes and face arthropathy.

In VA treatment reports for June and August 2000, the veteran 
gave a history of degenerative disk disease.  The exam notes 
that the veteran was controlling the pain with ice packs and 
ibuprofen.

A VA examination was conducted in January 2001.  The examiner 
reviewed the veteran's claims file and medical records in 
conjunction with his exam.  The examiner also reviewed the 
veteran's February 2000 x-rays.  On examination, there was 
some restricted motion of the cervical spine actively in all 
directions.  The examiner reported that the veteran had 
degenerative joint disease of the cervical and lumbar spine.  
There were no residual neurologic deficits because of the 
prior surgeries.  The examiner noted that the fact that the 
veteran had lumbar spine surgery for degenerative disk 
disease suggested that the veteran had degenerative disk 
disease irrespective of the veteran's whiplash injury.  The 
examiner noted that the veteran has had progression of his 
disk disease over the years.  The report indicates that the 
examiner would not expect to see a progression in the 
veteran's disk disease if it were totally injury related.  
Finally, the examiner stated his opinion that it was unlikely 
that the veteran's need for the 1983 cervical foraminotomy 
was related to his whiplash injury of 1977.

III.  Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
for arthritis may be granted on a presumptive basis if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309(a).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The veteran's service medical treatment records contain only 
one reference to the injury the veteran sustained while in 
service.  The report from the veteran's separation exam 
indicates that the veteran was treated for his whiplash 
injury and was fully recovered at the time of the physical.  
The veteran's separation exam indicated that his spine was in 
good condition at the time of his separation from service.  
Therefore, the service medical records weigh against the 
veteran's claim.

The post-operative reports from the veteran's November 1983 
and December 1985 surgeries were submitted.  However, the 
reports contain no reference to the etiology of the veteran's 
degenerative disk disease.  The VA sent several letters to 
the Sunrise Hospital Medical Center, where the veteran had 
his surgeries, requesting his treatment records for that time 
period.  However, after three requests the requested records 
were not forwarded to the RO.  Therefore, there is no 
evidence on record regarding the onset of the veteran's 
degenerative disk disease that led to his surgeries.  In 
addition, there is no record of degenerative joint disease or 
osteoarthritis prior to 1983.

The VA medical records contain two references to the 
veteran's degenerative disk disease.  However, these 
references do not provide a nexus between the veteran's 
current condition and the injury he suffered while in 
service.  The fact that the veteran's own account of the 
etiology of his disability was recorded in his medical 
records and the VA examination report is not sufficient to 
support the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The only evidence that supports a nexus between a 
degenerative joint disease of the cervical spine and service 
are the veteran's statements.  However, as a layman, the 
veteran is not qualified to offer a medical opinion regarding 
the etiology of his condition.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Accordingly, the veteran's statements 
would not establish a basis to grant service connection a 
degenerative joint disease of the cervical spine.

In addition, in the VA examination report, the examiner was 
specifically requested to state his opinion regarding whether 
the veteran's current condition was a result of residuals of 
his February 1977 whiplash injury.  The examiner stated that 
based on the fact that the veteran's initial surgery was in 
the lumbar spine he believed that the veteran's current 
condition was a progressive disease and not the result of his 
1977 injury.

For the reasons stated above, the Board finds that the 
evidence shows that the veteran's degenerative joint disease 
of the cervical spine was not present until many years after 
separation from service and is not related to service.  
Accordingly the Board concludes that the veteran's current 
degenerative joint disease of the cervical spine was not 
incurred in or aggravated by service, and osteoarthritis of 
the spine may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for degenerative joint disease of the 
cervical spine is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals



 

